                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID L. COOK,                                 Case No. 19-cv-01370-PJH
                                                      Plaintiff,
                                   8
                                                                                        ORDER REOPENING CASE
                                                v.
                                   9
                                                                                        Re: Dkt. No. 18
                                  10     CITY OF ANTIOCH, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff, a detainee, filed a pro se civil rights action that was dismissed with leave

                                  14   to amend. Plaintiff failed to file an amended complaint, and the case was closed on July

                                  15   23, 2019. Plaintiff has now filed an amended complaint and a motion to reopen the case.

                                  16   Plaintiff’s motion (Docket No. 18) is GRANTED and the order dismissing the case

                                  17   (Docket No. 15) is VACATED and this case is REOPENED. The court will review the

                                  18   amended complaint in due course.

                                  19         IT IS SO ORDERED.

                                  20   Dated: August 8, 2019

                                  21

                                  22
                                                                                               PHYLLIS J. HAMILTON
                                  23                                                           United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
